OPINION OF THE COURT
PER CURIAM.
On the Court’s own motion, the Opinion filed on November 8, 1990, in the above-captioned matter is hereby withdrawn, and the following opinion is substituted.
On July 28, 1989, the Defendant was charged with driving under the influence and failure to drive within a single lane. The case was dismissed for lack of prosecution. On October 3, 1989, the State refiled *62its information, charging the defendant with driving under the influence. At the arraignment on November 14, 1989, the trial judge dismissed the case with prejudice. The State of Florida appealed, alleging that the trial court erred in discharging the defendant without having received a motion for discharge or giving the State the fifteen-day grace period. We agree. As of July 1, 1989, the prosecution became entitled to a fifteen-day grace period following the filing of a motion for discharge. See, In Re: Amendment to Florida Rules of Criminal Procedure 3.191 (Speedy Trial), 542 So.2d 1330 (Fla. 1989).
REVERSED and REMANDED for trial.
CARDONNE, KORNBLUM, and ROTHENBERG, JJ., Concur.